Citation Nr: 0722207	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-37 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than November 
22, 1994, for the grant of service connection for 
schizophrenia.

2.  Entitlement to an effective date earlier than November 
22, 1994, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1977 with subsequent service in the U.S. Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in Muskogee, Oklahoma, which granted service connection for 
schizophrenia, assigning a 70 percent disability rating and 
granting TDIU, both effective November 22, 1994.

The veteran submitted a March 2005 statement with evidence 
which was not considered by the RO.  The evidence is, 
however, duplicative, and RO consideration is not necessary.  
See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
schizophrenia was denied by the RO in October 1990; the 
veteran was notified in a letter dated November 2, 1990; he 
did not timely appeal this decision.  

2.  The veteran's petition to reopen the claim for service 
connection for schizophrenia was received by the RO on 
November 22, 1994; subsequently, service connection was 
granted, effective November 22, 1994.

3.  Prior to November 22, 1994, there was no pending claim 
for service connection for schizophrenia. 

4.  Prior to November 22, 1994, the veteran had no service-
connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
22, 1994, for service connection for schizophrenia have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

2.  There is no legal entitlement to an effective date 
earlier than November 22, 1994, for TDIU.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§  3.340, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in February, March and July 2003 were sent to 
the veteran for the purpose of discharging VA's duty to 
notify.  These letters did not include notice of requirements 
for establishing an effective date.  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's claim 
was granted, a disability rating and effective date assigned, 
in a May 2004 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  All known records of contact between the 
appellant and RO are of record.  The veteran has not 
identified outstanding evidence that would point to an 
earlier effective date.  All other required forms of 
assistance, requesting records from outside sources, 
development of medical evidence, are inapplicable on the 
facts of this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Date for Service Connection

The veteran contends that he is entitled to an effective date 
of 1990, when he first filed his claim of service connection.  
For the reasons that follow, the Board concludes that an 
effective date prior to November 22, 1994, is not warranted.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2006).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly- 
authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

The veteran had brought a previous claim for service 
connection for schizophrenia in 1990.  That claim was denied 
in an October 1990 rating decision.  The veteran was notified 
of the adverse outcome in a November 2, 1990, letter.  He did 
not timely appeal.  That decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  Only a request for revision 
based on CUE can result in the assignment of an effective 
date earlier than the date of a final decision.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

Following the October 1990 rating decision, the veteran, 
through his representative, filed an informal petition to 
reopen the claim for service connection for a schizophrenia 
on November 22, 1994.  The RO subsequently granted service 
connection for schizophrenia and assigned an effective date 
of November 22, 1994.  The Board concludes that this is the 
correct effective date.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(r), supra.  Here, the veteran's petition to 
reopen the claim for service connection for schizophrenia was 
granted based upon his November 22, 1994, claim.

Applying 38 C.F.R. § 3.400, the earliest effective date is 
date entitlement arose or date of claim, whichever is later.  
The medical evidence of record clearly demonstrates that the 
veteran's psychiatric disability had manifested prior to 
October 1990.  Hence, entitlement to service connection is 
considered to have arisen prior to October 1990.  As stated 
above, the effective date cannot precede the October 1990 
rating decision, as that rating decision is final.  Further, 
the veteran has not alleged CUE in the October 1990 RO 
decision.  As entitlement to service connection arose prior 
to November 22, 1994, an effective date prior to November 22, 
1994 is legally precluded.  See id.  The veteran did not file 
a petition to reopen the claim for service connection for 
schizophrenia between October 1990 and November 22, 1994.  
The only communications received by the RO from the veteran 
concerned income eligibility statements for a nonservice 
connected pension.  The Board finds that the RO has granted 
the earliest effective date possible based upon the facts in 
this case and the law and regulations.

The Board is aware that the veteran has asserted that he 
warrants service connection for schizophrenia as of his prior 
claim.  An effective date earlier than November 22, 1994, 
cannot be granted because the October 1990 rating decision 
extinguished all pending claims at that time. 

The veteran also contends that his total disability rating 
should be effective prior to November 22, 1994.  In order to 
receive a total disability rating, a veteran must be service 
connected for some disability incurred in or aggravated by 
service.  See 38 C.F.R. §§ 3.340, 4.16.  Prior to November 
22, 1994, the veteran was not service connected for any 
disability.  The Board acknowledges that the veteran did 
receive a nonservice connected pension; however, this benefit 
cannot form the basis of a grant of TDIU.  See Id.  The 
veteran had no service connected disabilities prior to 
November 22, 1994.  Accordingly, a total disability rating is 
precluded as a matter of law.  Id.  The claim must be denied.

In sum, the effective date for the grant of service 
connection and assignment of a TDIU rating was correctly 
based on the reopened claim, received November 22, 1994.  
See, e.g., Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
("[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim.")  As a 
consequence, an earlier effective date is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an effective date earlier than November 22, 
1994, for the grant of service connection for schizophrenia 
is denied.

Entitlement to an effective date earlier than November 22, 
1994, for the grant of a TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


